KELTNER, Justice,
dissenting.
I respectfully dissent from the majority’s holding that the trial court erred in admitting evidence of an extraneous offense once the matter was opened by Gilbert.
The majority carefully analyzes the testimony elicited from Officer Brown on direct and cross-examination and concludes that Gilbert did not open the door on cross-examination to the introduction of the extraneous offense. Although I appreciate the *300concerns voiced by the majority, I disagree with its conclusion.
It is fundamental to our system of justice that an accused is entitled to be tried only on the accusation made in the State’s pleadings and he should not be tried for collateral crimes nor for being a criminal generally. Crank v. State, 761 S.W.2d 328 (Tex.Crim.App.1988); Cantrell v. State, 731 S.W.2d 84, 88 (Tex.Crim.App.1987). As a result, evidence of extraneous offenses is usually excluded, not because it is without legal relevance, but because such evidence is highly prejudicial and forces the accused to defend himself against charges not in the State’s pleadings. Crank, 761 S.W.2d at 341.
However, the rule against the use of extraneous offenses is not absolute. Albrecht v. State, 486 S.W.2d 97, 100 (Tex.Crim.App.1972). Texas courts have long recognized an extraneous offense committed by the accused may become admissible if it is relevant to a material issue in the case, and the relevancy value of the offense outweighs its prejudicial potential. Williams v. State, 662 S.W.2d 344, 346 (Tex.Crim.App.1983). The adoption of Rule 403 of the Texas Rules of Criminal Evidence has slightly changed our analysis of such issues. Under Rule 403, relevant evidence may be excluded if the probative value of the evidence is substantially outweighed by the danger of unfair prejudice to the defendant. Crank, 761 S.W.2d at 342 n. 5.
Therefore, evidence of extraneous offenses must be analyzed for relevance within the context of the merits of each case. Cantrell, 731 S.W.2d at 90. In this regard, we must give great deference to the trial court’s discretion and reverse only when that discretion is abused. Id.
In the instant case we are faced with an unusual fact situation in which evidence of one crime is entwined with evidence of another. As a result, the trial court was involved in a delicate balancing act, by attempting to protect the defendant’s rights on one hand and protecting the State’s right to present a full and complete picture to the jury on the other. The evidence demonstrated that Gilbert had participated in two bank robberies. The first bank robbery was the subject of this criminal prosecution. In the second bank robbery, Gilbert was indicted with Kenneth Dryden for both aggravated robbery and attempted capital murder of a policeman.
Gilbert agreed to cooperate with the police in the second bank robbery and as a result, gave statements to authorities identifying Dryden as the instigator of the bank robbery and the person who attempted to kill the police officer. Gilbert admitted only to being the get-away driver in the second robbery.
Gilbert was implicated in the first bank robbery as a result of publicity surrounding the second robbery. Specifically, Jamie Trantham, a teller at the bank robbed in the first robbery, saw Gilbert’s picture in the newspaper as a result of his arrest in the second robbery. She called authorities and later identified Gilbert in a police lineup. As a result of a motion in limine, Trantham did not testify how she became involved in a police line-up or the fact that she had identified Gilbert from a picture resulting from the second robbery. Trant-ham also testified that a pistol, found in the investigation of the second robbery, looked like the pistol which was used by Gilbert in the first robbery.
The State introduced the pistol at trial, and Trantham confirmed that it looked like the pistol used in the robbery. However, she could not verify that it was the same pistol. It was crucial for the State to attempt to prove Gilbert’s relationship to the pistol.
The authorities recovered the pistol after Gilbert led them to a field where he stated Dryden had thrown the pistol. When it was discovered, Gilbert stated, “That’s it,” “That’s the one.” Gilbert also stated Dryden used the pistol to shoot the police officer after the second burglary.
Before trial, Gilbert moved to exclude the statement in which he pointed out the pistol to Detective Brown with the words, “That’s it,” “That’s the one,” on article 38.22 grounds. The court overruled the motion. However, Gilbert also made a mo*301tion in limine in which he suggested the State not be allowed to introduce evidence of the second bank robbery and attempted capital murder without obtaining prior approval of the court. This motion was granted.
As a result, the State offered evidence that Gilbert led authorities to the field and identified the pistol by stating, “That’s it,” “That’s the one.” The State did not attempt to prove the reason Gilbert had led authorities to the field or that the pistol had been used in an incident resulting in indictments for both aggravated robbery and attempted capital murder. On cross-examination, Gilbert’s attorney elicited testimony from the officer that Gilbert’s comments were not confirmation that he had thrown the pistol in the field or that the pistol found was the pistol used in the first robbery. Instead, the officer testified Gilbert claimed the pistol had been thrown there by another person.
Had the inquiry stopped at this juncture, it is doubtful that the trial court would have allowed further inquiry into the second offense. However, the cross-examination went further. Gilbert’s attorney asked whether a search of the field involved an incident involving Gilbert and Kenneth Dryden. Additionally, Gilbert’s attorney asked whether Gilbert had told the authorities that the gun had been dropped in the field by Kenneth Dryden. The officer responded affirmatively to both questions. At this point, the jury may well have been left with the impression that Dryden, not Gilbert, was guilty of the robbery, because Dryden was the one who left the pistol in the field.
As a result, the scope of the inquiry was broadened and Gilbert’s relationship with Dryden in the second robbery became relevant.
The trial court was called upon to balance the State’s rights to present a full picture to the jury against the defendant’s rights to be tried solely on the facts of the case charged in the indictment. In my opinion, the trial court performed its duty well and did not abuse its discretion in admitting evidence of an extraneous offense.
Therefore, I would affirm the judgment of the trial court.